Title: From John Adams to James Monroe, 23 June 1817
From: Adams, John
To: Monroe, James



Sir
Quincy June 23rd 1817

From the tenderness of friendship, & the weakness of compassion & humanity, I have promised two gentlemen to mention their names to you as Candidates for mr Daltons late office. Captain Tucker and mr Deblois. A friendship of 40 years with the former & of 56 years with the mr Dalton have deeply interested my feelings in behalf of both these gentlemen. But what signifies feelings when I know that even yours, ought to have no weight in the distribution of public offices
Mr Dalton & Mr Deblois, the circumstances of their families, & their services, sacrafices and sufferings in the national Metropolis, are certainly well known to you.
Tucker was an active, enterprising and very useful Naval Commander through the Revolutionary War. to his nautical skill, Intrepidity and eternal vigilance & perseverance I owe my life in one of the most perilous voyages in 1778 across the Atlantic that ever was made, & what the world in general will think of more importance the United States Frigat Boston was withheld from the bottom of the Ocean, in the Gulph Stream, in the British Channel & the Bay of Biscay, by the same sucours, and what was still worse, from the fangs and Jaws, of chasing British Men of War in all those Watery regions
The two families are equally deserving of Compassion; no doubt, many Candidates have presented themselves. I pity you more than any of the Candidates, having myself, had a taste of such embarrassments from a multiplicity of such solicitations
I congratulate you Sir on your election to the firs office in the Nation & on your visitation of the Eastern States, in which I hope you will find much satisfaction.
I hope also that you will do me the honour with the Gentlemen of your Suite, to dine with me in my Cottage in Quincy before you take leave of Massachusetts.
With great respect and Esteem I have the honour / to be Sir your friend

John Adams